COURT OF FILED IN
             CRIMINALAPPEALS                PD - 0 R ? ^ - 1 R
                                            *U   UDZJ ±D                                             PD-0523-15
                                                                                      COURT OF CRIMINAL APPEALS
*




            Mavfi ?rm                                                                 Transmitted 5/5/2015 12:18:39 PM
            iviay o, ^u io                                                              Accepted 5/6/2015 11:28:49 AM
       ABEL ACOSTA, CLERK                 CAUSE NO.                                                             CLERK

            COLEMAN NICHOLS                         §    IN THE TEXAS COURT OF

            VS.                                     §    CRIMINALAPPEALS                         ^U*      r

            THE STATE OF TEXAS                      §    FOR THE STATE OF TEXAS                           )A>
                                PETITIONER'S FIRST MOTION FOR AN
                                   EXTENSION OF TIME TO FILE A
                               PETITION FOR DISCRETIONARY REVIEW


                     Comes now, Coleman Nichols, by and through his attorney of record, Henry

            C. Paine, Jr. and in accordance with the Texas Rules of Appellate procedure

            presents his motion for an extension of time to file his Petition for Discretionary

            Review and would show the following:

                  1. The deadline to file a Petition for Discretionary Review in this case is

                     Saturday, May 2, 2015.

                  2. Petitioner is seeking an extension of thirty (30) days to file his petition.

                  3. Counsel attempted to electronically file the petition on May 4, 2015;

                     however, there was a problem with Counsel's electronic filing account. This

                     has been resolved.


                  4. No previous extensions have been requested.

                  5. Petitioner's appeal was heard in the Second Court ofAppeals in Ft. Worth.
                  6. Petitioner's Cause No. in the Second Court of Appeals is 02-13-00566-CR.

                  7. On February 5, 2015 the Second Court ofAppeals issued its memorandum
        opinion and judgment affirming Petitioner's conviction.

   8. On February 26, 2015 Petitioner timely filed his motion for rehearing.

   9. On April 2, 2015 the Second Court of Appeals denied Petitioner's motion

        for rehearing.

                          CONCLUSION AND PRAYER


        Petitioner respectfully request this grant his motion for extension of time and

extend the time to file for his Petition for Discretionary Review for thirty (30)

days.

                                               Respectfully Submitted,

                                               /s/Henry C. Paine, Jr.
                                               HENRY C. PAINE, JR.
                                               Marsh & Paine, P.C.
                                               101 S. Woodrow
                                               Denton, TX
                                               Tel: (940) 382-4200
                                               Fax:(940)382-4288
                                               SBOT# 15412600
                                               HCP@.MARSHP AINELAW.COM


                                               EDWARD J. NOLTER
                                                SBOT#24081073
                                               Marsh & Paine, P.C.
                                                101 S. Woodrow
                                                Denton, TX
                                                Tel: (940) 382-4200
                                                Fax: (940) 382-4288
                                                EJN@M ARSHP AINELAW .COM